DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  there is an extra comma present in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claim is indefinite as it is not clear what is meant by ‘reducing’ to a desired length, meaning it is not clear if the recitation is directed to a physical reduction step (such as grinding, chopping, etc.) or a chemical reduction step. Further the metes and bounds of “desired length” are such that the step is readable as optional if the as-obtained size is the desired size. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (Materials Letters 65 (2011) 2841-2843; published online 30 May 2011).
Regarding claims 1-4, 8-9, Shen teaches magnetic nanocrystalline porous Co-Fe alloy microfibers with a hollow structure, and methods of manufacture thereof, wherein the hollow microfibers are spinel CoFe2O4-Co3O4 composite phases tailorable by thermal reduction (abstract; results , 2842). Shen further teaches the microfibers consist of nanoparticles of about 30 nm, possess uniform diameters of about 0.5 µm, have pore sizes from about 50 to 300 nm, and a ratio of hollow diameter to fiber diameter of about ½ (results, 2842). Fig 2 demonstrates microfibers readable on ‘tube’ form core (claims 3-4). 
Regarding claims 6-7, Shen teaches the microfibers as set forth above and while Shen does not specifically state the length of the mircofibers they are taught as on the micro-scale and Fig 2 demonstrates the microfibers are at least greater than 2.8 micron ((d)) and aspect ratio is at least 5.6. 
Regarding claims 10-13, Shen teaches the microfibers as set forth above and further teaches preparing aqueous solutions of starting reagents, forming spinnable gels, drawing fibers via a drawing machine (instant mechanical spinning), drying in a 2-N2 to form hollow fibers (experimental). 
Regarding claim 14, Shen teaches the microfibers as set forth above. As the recitation is to a ‘desired length’ the step is deemed optional if the obtained fiber is the desired length and no reduction is needed to obtain said desired length. 


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David et al. (US 4,567,101).
Regarding claims 1, 5-6 and 10-12, David teaches ferrimagnetic spinel fibers composed of crystallites having the form M1Fe2O4, wherein M is a divalent metal selected from Mn, Fe, Co, Ni, Cu, Zn, Cd, Mg, Ba and Sr (abstract). David teaches the formed fibers are pyrolyzed in the presence of molecular oxygen to obtain ferrimagnetic M1Fe-22O4 spinel fibers (col 2) comprising crystallites having an average particle size of less than about 1000 A, (col 3 ln 48-67). David further teaches the fibers are formed by imbibing and swelling of polymer fibers with aqueous metal salt solutions, followed by rolling and stretching  and pyrolyzing in oxygen  at 600°C to obtain α-Fe2O and spinel M1Fe2O4 containing fibers (col 3-5), and does not teach a hollow core (instant solid core). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Materials Letters 65 (2011) 2841-2843; published online 30 May 2011) in view of Aisenbrey (US PGPub 2006/0060690).
Regarding claims 15-16, Shen teaches the microfibers as set forth in claim 1 above. Shen does not specifically teach materials comprising the fibers and a polymer matrix. However, Aisenbrey teaches it is known to form composite materials comprising a resin-based material and 20-50 wt% of conductive materials loaded therein (abstract; [0020]-[0025]; [0038. Aisenbrey teaches the conductive materials are micron conductive 
While neither Shen nor Aisenbrey specifically teach the claimed magnetic loss tangent, the material renders obvious by Shen in view of Aisenbrey teaches the claimed components, present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 17-19, Shen in view of Aisenbrey renders obvious the materials as set forth in claim 15 above. Aisenbrey further teaches it is desirable to use a combination of conductive fibers and conductive powders (claims; [0044]; [0048]), wherein conductive powders are preferably silver, copper or nickel, etc. (claims; [0044]). Aisenbrey teaches the combination is desirable to obtain low cost, electrically conductive, close tolerance parts with added low level electron exchange and increased electrical conductivity and lubricity ([0044]; [0042]). Aisenbrey further teaches suitable resin-based materials are any polymer resins produced by GE Plastics, plastics produced by other manufacturers, silicones produced by GE Silicones, and other flexible resin-based rubbers from other manufacturers ([0044]), also taught are Teflon materials and polyesters ([0046]).
Regarding claims 20-25, Shen in view of Aisenbrey renders obvious the materials as set forth in claim 15 above. Aisenbrey further teaches the materials are made by standard methods of injection molding, etc., including blending components, injection molding, and thermally curing and removing the formed structure from the mold ([0074]; see also extrusion methods at [0075]). Aisenbrey teaches the materials can form structures, parts and devices, including aircraft and avionic parts and devise, and conductive wire devices, circuit board devices, heat sink devices, antenna, etc. ([0010]-[0025]; claims).

	

Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 4,567,101)  in view of Aisenbrey (US PGPub 2006/0060690).
Regarding claims 15-16, David teaches the ferrite fibers as set forth in claim 1 above and teaches their use in aerospace applications (col 1). David does not specifically teaches the claimed magneto-dielectric materials comprising the fibers. However, Aisenbrey teaches it is known to form composite materials comprising a resin-based material and 20-50 wt% of conductive materials loaded therein (abstract; [0020]-[0025]; [0038. Aisenbrey teaches the conductive materials are conductive fibers and powders of various materials ([0044]), wherein ferromagnetic conductive fibers of ferrites are preferred ([0055]-[0057]). Aisenbrey teaches the loaded composite materials allow for the formation of magnetic, ferromagnetic, or magnetizable materials and articles ([0055]-[0057]). Aisenbrey and David are analogous art and are combinable because they are concerned with the same filed of endeavor, namely ferrite fibers suitable for use in aerospace applications. At the time of filing a person having ordinary skill in the art would have found it obvious to use the ferrite fibers of David as the ferrite conductive fibers in the composites of Aisenbrey and would have been motivated to do so as David invites the use of such fibers in aerospace applications and further as Aisenbrey teaches it is known to use such fibers in loaded composite materials specifically to form magnetic or magnetizable materials and articles suitable for use in avionics and aviation. 
While neither David nor Aisenbrey specifically teach the claimed magnetic loss tangent, the material renders obvious by David in view of Aisenbrey teaches the claimed components, present in the claimed amounts. It is noted that a chemical In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 17-19, David in view of Aisenbrey renders obvious the materials as set forth in claim 15 above. Aisenbrey further teaches it is desirable to use a combination of conductive fibers and conductive powders (claims; [0044]; [0048]), wherein conductive powders are preferably silver, copper or nickel, etc. (claims; [0044]). Aisenbrey teaches the combination is desirable to obtain low cost, electrically conductive, close tolerance parts with added low level electron exchange and increased electrical conductivity and lubricity ([0044]; [0042]). Aisenbrey further teaches suitable resin-based materials are any polymer resins produced by GE Plastics, plastics produced by other manufacturers, silicones produced by GE Silicones, and other flexible resin-based rubbers from other manufacturers ([0044]), also taught are Teflon materials and polyesters ([0046]).
Regarding claims 20-25, David in view of Aisenbrey renders obvious the materials as set forth in claim 15 above. Aisenbrey further teaches the materials are made by standard methods of injection molding, etc., including blending components, injection molding, and thermally curing and removing the formed structure from the mold ([0074]; see also extrusion methods at [0075]). Aisenbrey teaches the materials can 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANE L STANLEY/           Primary Examiner, Art Unit 1767